Citation Nr: 0638991	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-33 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for disability 
manifested by a left breast lump, including fibrocystic 
breast disease.

3.  Entitlement to service connection for residuals of a 
ruptured ovarian cyst.

4.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain.

5.  Entitlement to an initial compensable evaluation for 
scars, excision of a lump from the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to February 
1998 in the United States Army.  She has also reported a 
period of active duty from September 1980 to August 1983 with 
the United States Marine Corps, and she had a period of 
service from November 1993 to March 1995 with the Army 
National Guard.

The instant appeal arose from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Columbia, South Carolina, which denied claims for 
service connection for low back pain, a right knee condition, 
a lump on the left breast, and an ovarian cyst.  That 
decision granted service connection for a scar from a lump 
removed from the low back and assigned a noncompensable 
evaluation.  The veteran also appealed the April 2003 rating 
decision which granted service connection for lower back pain 
and assigned a noncompensable evaluation.  A December 2004 
rating decision granted a higher initial evaluation, to 10 
percent, for low back strain.

The issues of entitlement to service connection for 
disability manifested by a left breast lump, postoperative 
residuals of an ovarian cyst, and entitlement to an initial 
evaluation in excess of 10 percent for low back strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The appellant, in a January 2006 written statement, raised a 
claim for service connection for a left knee disorder.  Since 
this issue has not been developed by the RO, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Board of Veterans' Appeals (Board) received written 
notification from the appellant that a withdrawal of the 
appeal as to the right knee claim is requested.

2.  The veteran's service-connected scar of the low back is 
minimal in size and non-tender with no functional limitation 
and no ulceration.


CONCLUSIONS OF LAW

1.  With regard to the right knee claim, the criteria for 
withdrawal of a substantive appeal by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006).

2.  The criteria for a compensable rating for a scar of the 
low back are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 7803, 7804, 
7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right knee claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2006).
 
A review of the record includes a January 2006 written 
statement signed by the veteran.  That document states that 
she accidentally submitted a claim for her right knee and 
instead desires to file a claim for service connection for a 
left knee disorder.  The Board construes this statement as a 
request to withdraw the right knee issue on appeal.  The 
Board finds that the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (2006).  
Consequently, further action by the Board on the claim is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002).  The 
appellant has withdrawn that issue and, hence, there remains 
no allegation of error of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does 
not have jurisdiction to review the right knee appeal, and it 
is dismissed without prejudice.

Scar due to removal of cyst of the low back 

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

As this case also involves the initial evaluation assigned 
for the service-connected scar of the low back, the severity 
of that problem is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
has determined that the evidence of record shows that the 
manifestations of the scar have been asymptomatic and 
generally consistent since the initial assignment of the 
disability rating.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's VA treatment records do not address the extent 
of her disability due to the low back scar.  During the 
veteran's 2004 VA examination, she reported pain over the 
scar.  However, physical examination revealed a nontender, 
elevated, transverse scar of lipoma removal measuring 2.5 
centimeters (cm) by 0.3 cm.  The examiner specifically stated 
that there was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion due to the scar.  Thus, there is no 
indication of any functional limitation due to the scar as 
the result of the lipoma removal.

Under the rating criteria, a 10 percent rating is warranted 
for a scar, other than head, face or neck that is superficial 
and does not cause limitation of motion, if it is 144 square 
inches or more in size (929 square cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  A 10 percent rating is also 
warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A scar can also be rated based on limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).  Thus, a higher, compensable rating requires a scar 
that is large, painful on examination, deep, causes 
limitation of motion, or is based on limitation of function 
of the part affected.  38 C.F.R. § 4.118 (2006).

The Board finds that a compensable rating for the veteran's 
scar of the low back is not warranted under the regulations.  
The medical evidence reveals that the scar is small, not 
painful on examination, not deep, and not the cause of any 
limitation of motion or limitation of function.  For these 
reasons, the Board finds that there is a preponderance of the 
evidence against the assignment of a compensable evaluation 
for the scar due to the lipoma excision of the low back.  

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask her to submit any pertinent evidence in her 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
for the low back scar has been granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the Board 
does not commit prejudicial error in concluding that a notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  The Court also found that, once a 
claim for service connection is substantiated, VA's statutory 
duties are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statement 
of the case.

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for a higher initial evaluation in the statement of the case 
and supplemental statement of the case.  Because of the 
denial, any question as to the appropriate effective date to 
be assigned is rendered moot.  Thus, there is no prejudice to 
the veteran in proceeding with the denial of the claim on 
appeal.  Given the foregoing, the Board is satisfied that the 
veteran has been adequately informed of all elements of a 
valid notice.  

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, service medical records and VA treatment records have 
been associated with the claims folder.  The veteran provided 
testimony before the undersigned Veterans Law Judge.  A VA 
examination with medical opinions was also developed.  The 
veteran has not reported that there is any outstanding 
pertinent evidence with regard to the low back scar claim.  
Accordingly, the Board finds that the duty to assist was met.


ORDER

The appeal of the issue of entitlement to service connection 
for a right knee disorder is dismissed without prejudice.

Entitlement to a higher initial evaluation for a scar due to 
removal of a lipoma of the low back is denied.


REMAND

The veteran testified that she received treatment at the 
Atlanta VA Medical Center (MC) in 2004 for her left breast 
and that she also received treatment at that facility for her 
service-connected low back disorder in 2005.  No medical 
records from the Atlanta VAMC have been associated with the 
claims folder.  

The veteran's first period of service needs to be verified.  
In addition, it does not appear that all the service medical 
records from her second period of service have been 
associated with the claims folder.  A November 1997 service 
examination noted that her left breast was biopsied while in 
service in 1997.  However, the 1997 service medical records 
pertaining to the left breast biopsy have not been associated 
with the claims folder.  

In addition, the service medical records show that the 
veteran underwent laparoscopic surgery in July 1981 while in 
service for a ruptured ovarian cyst.  Since the time of the 
ruptured ovarian cyst, the veteran indicated that she may 
have difficulty conceiving; that her periods can be painful; 
and she has pain on the right side.  Since the time of her 
left breast biopsy, the veteran reports she has had problems 
lifting her arm.  A VA gynecological examination to assess 
any residuals of the ruptured ovarian cyst and to assess the 
existence of fibrocystic breast disease is necessary.

The veteran's representative has also requested a 
contemporaneous VA examination of the service-connected low 
back disorder as the last VA examination was dated several 
years ago.

Accordingly, the case is REMANDED for the following action:

1.  Develop all pertinent VA treatment 
records other than July 2002 VA treatment 
records.  In particular, develop 
treatment records at the Atlanta, Georgia 
VAMC from 2003 to the present.

2.  Obtain verification of the veteran's 
first period of service in the United 
States Marine Corps from September 1980 
to August 1983.  Note the veteran's last 
name at that time was not the last name 
she currently uses.  See AKA line in the 
heading of this remand.

3.  Make additional attempts to develop 
service medical records from the 
veteran's second period of service from 
March 1995 to February 1998 with the 
United States Army.  In particular, 
develop service medical records dated 
between November 1995 and February 1998 
with particular emphasis on records 
pertaining to a left breast biopsy 
performed in 1997.

4.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
service-connected low back strain.  All 
indicated tests and studies should be 
conducted.  The claims file, including 
the pertinent language of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  A complete rationale must 
be given for all opinions and conclusions 
expressed.

5.  Schedule a VA gynecological 
examination to:

a.  Identify any post-operative 
residuals of a ruptured ovarian 
cyst.  The examiner must explain 
whether a connection exists between 
any currently diagnosed 
gynecological disorder or 
symptomatology and the ruptured 
ovarian cyst in service; and 

b.  Identify any disorder manifested 
by a lump in the left breast, 
including fibrocystic breast 
disease, or any residuals of a left 
breast lumpectomy in service.  The 
examiner must explain whether a 
connection exists between any 
currently diagnosed breast disorder 
or symptomatology and the lump in 
the left breast which was removed in 
service.

All indicated tests and studies should be 
conducted.  The claims file, including 
the pertinent language of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  A complete rationale must 
be given for all opinions and conclusions 
expressed.  

6.  Then, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SOC or SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


